DETAILED ACTION

Status of Application
Claims 1-4, 6-12, 14-18, and 20 are pending in the present application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to the dependent claims, applicant has not provided specific arguments specifically pointing out how the language of the claims patentably distinguishes them from the references.  The cited prior art is maintained. 


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-4, 6, 9-12, 14, and 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenblatt et al (hereinafter Rosenblatt), U.S. Publication No. 2010/0081375 A1, in view of McCormick et al (hereinafter McCormick), U.S. Publication No. 2011/0258301 A1.
Referring to claims 1, 9, and 17, taking claim 1 as exemplary, Rosenblatt discloses an electronic device [fig. 40, element 40], comprising:
one or more memories storing instructions [fig. 1; paragraphs 92-93; electronic device such as smartphone with main memory];
a communication interface [fig. 1, elements 26, 24];
a touch screen [fig. 1; paragraph 96; display 18 may function as a touch screen]; and
one or more processors [fig. 1; element 12], operably coupled to the one or more memories, the communication interface and the touch screen [fig. 1], configured to:
receive information on a first application being executed at an external electronic device selected through the touch screen [figs. 40-41A; paragraphs 165, 241-242, communication channel between device 40 and computer 62 is opened; control information may be exchanged; In step 136, control information may be communicated to the controlling device 92 over the NFC communication 
when the profile does not exist in the one or memories, request a profile server to transmit the profile of the external electronic device based on the information on the first application [paragraphs 150-151, “Turning to step 138, either the controlling device 92 or the controllable device 94 may issue a prompt to the user to obtain the control software plug-in described in the control information, which may be used by the controlling device 92 to control the controllable device 94. Once the user elects to obtain the control software plug-in, the controlling device 92 may obtain the control software plug-in from any number of possible sources in step 140. For example, the controlling device 92 may contact the web service 104 to obtain an appropriate control software plug-in for the controllable device 94 based on the control information”; requesting the control software plug-in from web service 104 based on the control information; also see paragraphs 239-240, specific control software plug-ins may be developed for each type of controllable device 94; The control schemes or control software plug-ins may be located to the web service 104 for distribution at a later time; paragraph 150, In step 136, control information may be communicated to the controlling device 92 over the NFC communication channel 96. The control information may provide information sufficient to enable the controlling device 92 to control the controllable device 94. By way of example, the control information may include an XML message, the XML message may provide similar information, such as a location where the control software plug-in may be obtained],
display one or more objects, on a user interface (UI) of a second application for controlling the external electronic device displayed on the touch screen, selectable in relation to at least one function of the first application of the external electronic device based on the profile [paragraph 180; “The control software plug-in of the control software may enable the display of a screen 258, which may represent a control screen by which the user may control the standalone media player 68 using the handheld device 40”; paragraphs 151, 154, “After obtaining the control software plug-in, the controlling device 92 may install the control software plug-in for use with the device control application” (equivalent to claimed second application); figs. 41A-41B showing the device control application labeled as “Remote”; paragraph 242; “The screen 578 may 
in response to detecting an input on an object among the one or more objects that selects the object through the touch screen, transmit, to the external electronic device, a signal for executing a function of the first application being executed in the external electronic device indicated by the selected object [figs. 40-41B, paragraphs 241-242, transmitting a signal through the NFC communication channel when detecting an input on 570, where the screen on the controlling device is for executing a function of the iTunes application being executed at the controllable device (see the screen of 41B being mirrored/identical to the iTunes application functions of Pause, Rewind, Fast Forward); detecting an input on the Pause object on 570 would execute a pause on the controllable device’s iTunes application; paragraph 180, Various control tasks that may be performed from the screen 258 may include, for example, 
Rosenblatt does not explicitly disclose determining whether a profile for controlling the first application of the external electronic device exists in the one or more memories using the received information.
However, McCormick discloses determining whether a profile for controlling the first application of the external electronic device exists in the one or more memories using the received information [paragraphs 120, 124, 126, fig. 3, “the web-based application store application 302 (FIG. 3) is also configured to determine whether the mobile device 201 contains an application which is capable of receiving and executing commands sent from the web-based 
One of ordinary skill in the art at the time of applicant’s invention would have clearly recognized that it is quite advantageous for the device of Rosenblatt to provide reduced consumption of bandwidth [McCormick, paragraphs 5-6].  It is for this reason one of ordinary skill in the art would have been motivated to implement determining whether a profile for controlling the first application of the 
Referring to claims 2, 10, and 18, taking claim 2 as exemplary, the modified Rosenblatt discloses the electronic device of claim 1, wherein the one or more processors are configured to:
display one or more objects indicating one or more external electronic devices
respectively, on another user interface (UI) of the second application for controlling the external electronic device [Rosenblatt, figs. 33C, 35C, 35D, 45A; paragraphs 151, 154, “After obtaining the control software plug-in, the controlling device 92 may install the control software plug-in for use with the device control application” (equivalent to claimed second application)]; and
in response to detecting an input on an object among the one or more objects displayed on the other UI, request information on the application executed at the external electronic device indicated by the object [Rosenblatt, fig. 45B, application such as “Prince of Persia Classic Edition”], to the external electronic device [Rosenblatt, figs. 40-41A; paragraph 241-242, communication channel between device 40 and computer 62 is opened; control information may be exchanged; In step 136, control information may be communicated to the controlling device 92 over the NFC communication channel 96. The control information may provide information sufficient to enable the controlling device 92 to control the controllable device 94. By way of example, the control information may include an XML message, the XML message may provide similar information; fig. 41A shows button 574 on the display of 40 showing which application is being executed by computer 62, which in this case is a media 
Referring to claims 3 and 11, taking claim 3 as exemplary, the modified Rosenblatt discloses the electronic device of claim 2, wherein the one or more processors are configured to:
broadcast a message to search another electronic device located around the electronic device [Rosenblatt, paragraphs 139, 220];
receive, from the one or more external electronic devices, one or more messages including information regarding the one or more external electronic devices [Rosenblatt, paragraphs 139, 220]; and
display, in response to receiving the one or more messages, the one or more objects on the UI for the second application [Rosenblatt, figs. 11B, Add Device; fig. 11D, Discover Wirelessly; paragraph 220, After identifying at least one controllable device 94 from a device identification broadcast protocol message, the controlling device 92 may establish communication with a selected controllable device 94 in step 452. Establishing communication with the controllable device 94 may allow the controlling device 92 to obtain control information from the controllable device 94; controlling the device via any method shown in figs. 60-81].
Referring to claims 4 and 12, taking claim 4 as exemplary, the modified Rosenblatt discloses the electronic device of claim 3, wherein the information regarding the one or more external electronic devices includes at least one of:

data regarding a model name of the one or more external electronic devices [Rosenblatt, paragraph 150, “type of device”],
data regarding a network address of the one or more external electronic devices [Rosenblatt, paragraph 150, IP address of controllable device],
data regarding a service name of the one or more external electronic devices, or
data regarding a service type of the one or more external electronic devices.
Referring to claims 6 and 14, taking claim 6 as exemplary, the modified Rosenblatt discloses the electronic device of claim 1, wherein the one or more processors are further configured to:
identify that the profile is stored in the electronic device [Rosenblatt, paragraphs 150-151, It should be appreciated that if the control software plug-in indicated by the control information already exists on the controlling device 92, step 140 may be omitted]; and
display at least one selectable object on the UI, based on the profile that is stored in the electronic device [Rosenblatt, paragraph 180; “The control software plug-in of the control software may enable the display of a screen 258, which may represent a control screen by which the user may control the standalone media player 68 using the handheld device 40”; fig. 41B; paragraph 242; “The screen 578 may represent a remote control screen 570, whereby the user may control the media management application on the computer 62, using the techniques described above”; paragraph 238; figs. 60-67, .
Claims 7-8, 15-16, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenblatt, in view of McCormick, as applied to claims 1, 9, and 17 above, and further in view of Madarasz et al (hereinafter Madarasz), U.S. Publication No. 2002/0130834 A1.
Referring to claims 7, 15, and 20, taking claim 7 as exemplary, the modified Rosenblatt does not explicitly disclose the electronic device of claim 1, wherein the profile includes UI data for configuring the UI, and wherein the UI data includes at least one of image information regarding at least one object or layout information regarding an arrangement of the at least one object.
However, Madarasz discloses wherein the profile [fig. 2, Simulation Configuration File] includes UI data for configuring the UI, and wherein the UI data includes at least one of image information regarding at least one object or layout information regarding an arrangement of the at least one object [paragraph 14, The local display device establishes communications with an electronic device using a standard protocol such as Bluetooth, IEEE 802.11, IrDA, RS232, or Ethernet, and downloads a small data file, called a simulation configuration file, from the electronic device to the local display 
One of ordinary skill in the art at the time of applicant’s invention would have clearly recognized that it is quite advantageous for the device of the modified Rosenblatt to provide universal control of electronic devices while giving assistance to the user in control of various electronic devices. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the profile includes UI data for configuring the UI, and wherein the UI data includes at least one of image information regarding at least one object or layout information regarding an arrangement of the at least one object.
Referring to claims 8 and 16, taking claim 8 as exemplary, the modified Rosenblatt discloses the electronic device of claim 7, wherein the one or more processors are further configured to:
display the at least one object arranged based on the profile on the UI for the second application [Madarasz, fig. 2, Simulation Configuration File; paragraph 14, The local display device establishes communications with an electronic device using a standard protocol such as Bluetooth, IEEE 802.11, IrDA, RS232, or Ethernet, and downloads a small data file, called a simulation configuration file, from the electronic .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181